DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are pending and under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13, 1517 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. 
	The claims recite “nature-based products” as a limiting element or step without having markedly different characteristics than the nature-based product itself.   In the instant case, the “nature-based products ” include the R53P2A9 TcR. 
 A claim that focuses on use of a natural product must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural product itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas). 
The recent Interim Eligibility Guidance addresses the subject matter eligibility analysis for all claims (i.e., machine, composition of matter, manufacture and process claims). The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter. 
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test) for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions). 
In Step 2A, determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicial exceptions). “Directed to” means the exception is recited in the claim, i.e., the claim sets forth or describes the exception. If yes, Step 2B determines whether the claim as a whole amounts to significantly more than the exception.  
The present claims are directed to a composition of matter so Step 1 is satisfied.
The present claims are directed to a judicial exception?  The claims recite a “nature-based product” as a limiting element, the R53P2A9 TcR.  The next step, STEP 2B, is to determine whether the claim as a whole recite something significantly different than the judicial exception(s).  
The claim is recited such that the nature-based product is not different in substance than the R53P2A9 TcR found in nature.  There are no markedly different characteristics between the claimed R53P2A9 TcR and the R53P2A9 TcR found in nature. Thus, the claimed the R53P2A9 TcR does not have markedly different characteristics from what occurs in nature, and is a “product of nature” exception. Accordingly, the claim is directed to an exception (Step 2A: YES). Because the claim does not include any additional features that could add significantly more to the exception (Step 2B: NO), the claim does not qualify as eligible subject matter.  
In sum, when the relevant factors are analyzed, they weigh against the present claims amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and  14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites soluble antigen recognizing construct of claim 1, wherein the soluble antigen recognizing construct is an antibody or derivative or fragment thereof, or an αβ-T cell receptor (TCR) or a derivative or fragment thereof, or a yδ TCR or a derivative or fragment thereof.  The R53P2A9 TcR is an αβ-TCR. It is not clear how an αβ-TCR can  be an antibody or a yδ TCR. In addition, The term “derivative” is not one, which has a universally accepted meaning in the art nor is it one which has been adequately defined in the specification.  The primary deficiency in the use of this phrase is the absence of an ascertainable meaning for said phrase.  Since it is unclear how the TcR is to be derivatized from the R53P2A9 TcR to yield the class of derivatives referred to in the claims, there is no way for a person of skill in the art to ascribe a discrete and identifiable class of compounds to said phrase.  In addition, since the term “derivative” does not appear to be clearly defined in the specification, and the term can encompass TCR with multiple amino acid substitutions, insertions, or deletions, chemically derivatized molecules, or even mimetics.  In the absence of a single defined art recognized meaning for the phrase and lacking a definition of the term “derivative” in the specification, one of skill in the art could not determine the metes and bounds of the claims.

Claim 14 recites the soluble antigen recognizing construct of claim 12, wherein the antibody is a bispecific antibody. There is insufficient antecedent basis for “antibody” in the claim.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to soluble antigen recognizing construct, comprising SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 31, and SEQ ID NO: 33, wherein each of SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 31, and SEQ ID NO: 33 comprises at most one conservative amino acid substitution, wherein the soluble antigen recognizing
construct comprises a CDR1α chain comprising SEQ ID NO: 25, a CDR2α chain comprising SEQ ID NO: 26, a CDR3α chain comprising SEQ ID NO: 27, a CDR1β chain comprising SEQ ID NO: 31, a CDR2 β chain comprising SEQ ID NO: 32, and
a CDR3 β chain comprising SEQ ID NO: 33, wherein each of SEQ ID NOs: 25 and 31 comprise at most one conservative amino acid substitution. 
The specification discloses CD8 T cells transfected with 3 different TcR constructs, R36P3F9, R52P2G11 and R53P2A9. The Specification disclose the R53P2A9 TcR comprises a β chain that comprises a CDR1β chain comprising SEQ ID NO: 31, a CDR2 β chain comprising SEQ ID NO: 32, and a CDR3 β chain comprising SEQ ID NO: 33 and an  α chain that comprises a CDR1α chain comprising SEQ ID NO: 25, a CDR2α chain comprising SEQ ID NO: 26, a CDR3α chain comprising SEQ ID NO: 27, wherein the soluble antigen recognizing construct binds to a peptide of SEQ ID NO: 49 in a complex with an MHC class I molecule. The Specification does not disclose that any soluble antigen receptor not having the TcR structure of R53P2A9 was capable of binding a peptide in a complex with an MHC class I molecule other than a peptide of SEQ ID NO: 49 in a complex with an MHC class I molecule. The Specification does not disclose any amino acids in the R53P2A9 TcR that may be substituted and still bind to a peptide of SEQ ID NO: 49 in a complex with an MHC class I molecule. 
The art recognizes that, in general, alpha and beta chains comprising six distinct CDR sequences are required to create the TCR peptide-MHC binding site (Janeway et al., Immunobiology, 5th Ed., Garland Science, pages 106-108, 117-118 and 260-263, 2001, IDS).  In particular, the art teaches there is a bias where the TCR CDR3s are predominately involved in peptide binding, and the TCR CDR1 and CDR2 regions are predominately involved in MHC binding, although it should be noted that this bias is not absolute (Janeway et al., pages 118 and 263; Manning et al., Immunity, 8:413-425, specifically page 423, 1998, IDS). Further, the prior art provides the skilled artisan with insufficient guidance or direction as to which particular amino acid residues in a given CDR are required for MHC or peptide binding, or which CDR residues are required to bring about the canonical diagonal interaction of the TCR with peptide-bound MHC, (see Garcia et al., Cell, 122: 333-336, specially page 333, right column, paragraphs 1-3; page 336, col. bridging paragraph through right column, paragraph 1 and Figure 1, 2005, IDS).  Indeed, one hypothesis in the art is that the CDR1 and 2 interactions with the MHC are dependent on the CDR3 interaction with the peptide bound to the MHC, and, if so, "there may be as many TCR/pMHC orientations as CDR3 sequences”  (Garcia et al., page 336, column bridging paragraph). Miles et al (Immunol Cell Biol, 93:433-441, 2015, IDS) disclose that many functional, biophysical and structural studies have demonstrated that minor alterations at the TCR/pMHC interface can have huge biological ramifications and that seemingly unnoticeable changes in structure can turn a highly immunogenic antigen inert and vice versa (page 434, 2nd paragraph). The present claims 1-20 do not list the required six CDRs or the common structural features of the 6 CDR sequences, wherein the soluble antigen recognizing construct binds to a peptide of SEQ ID NO: 49 in a complex with an MHC class I molecule, that are required to satisfy the requirements of 35 USC §112.
The specification does not provide adequate written description of the claimed genus of soluble antigen recognizing constructs.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention the genus of antigen recognizing constructs.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, a genus of soluble antigen recognizing constructs comprising SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 31, and SEQ ID NO: 33, wherein each of SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 31, and SEQ ID NO: 33 comprising at most one conservative amino acid substitution. The Specification only disclose the R53P2A9 TcR comprises a β chain that comprises a CDR1β chain comprising SEQ ID NO: 31, a CDR2 β chain comprising SEQ ID NO: 32, and a CDR3 β chain comprising SEQ ID NO: 33 and an  α chain that comprises a CDR1α chain comprising SEQ ID NO: 25, a CDR2α chain comprising SEQ ID NO: 26, a CDR3α chain comprising SEQ ID NO: 27, wherein the soluble antigen recognizing construct binds to a peptide of SEQ ID NO: 49 in a complex with an MHC class I molecule. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. 
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).
	
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). 

	 
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 

The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that  
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.  

Thus, the instant specification may provide an adequate written description of the genus of soluble antigen recognizing constructs, per Lilly by structurally describing a representative number of soluble antigen recognizing constructs or by describing structural features common to the members of the genus, which features constitute a substantial portion of the genus. 
It is noted that AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) confirms a strong Post-Ariad Written Description requirement - especially with regard to genus-species claim situations. In the decision, Judge Lourie focuses particularly on the alleged infringing antibodies and notes that: [While] AbbVie patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents must at least describe some species representative of antibodies that are structurally similar to [the accused compound]. Because the patent document lacked any such structural description, the court confirmed that the corresponding claims were invalid under 112(a). In discussing the case, Judge Lourie was clear that one problem here is that the invention was described in terms of its function rather than its structure. Lourie writes:
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed or through disclosure of a functional characteristic of the claimed genus coupled with a known or disclosed non-functional characteristic (structure) that correlates to the function.
In this case, the specification does not describe the genus of soluble antigen recognizing constructs comprising SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 31, and SEQ ID NO: 33, wherein each of SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 31, and SEQ ID NO: 33 comprising at most one conservative amino acid substitution that satisfies either the Lilly or Enzo standards.  The Specification only disclose the R53P2A9 TcR comprises a β chain that comprises a CDR1β chain comprising SEQ ID NO: 31, a CDR2 β chain comprising SEQ ID NO: 32, and a CDR3 β chain comprising SEQ ID NO: 33 and an  α chain that comprises a CDR1α chain comprising SEQ ID NO: 25, a CDR2α chain comprising SEQ ID NO: 26, a CDR3α chain comprising SEQ ID NO: 27, wherein the soluble antigen recognizing construct binds to a peptide of SEQ ID NO: 49 in a complex with an MHC class I molecule.  There are insufficient structural features common to all members of the genus of soluble antigen recognizing constructs.  The specification does not disclose sufficient information on the structural function relationship to identify the claimed genus of soluble antigen recognizing constructs comprising SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 31, and SEQ ID NO: 33, wherein each of SEQ ID NO: 25, SEQ ID NO: 27, SEQ ID NO: 31, and SEQ ID NO: 33 comprising at most one conservative amino acid substitution.  One of ordinary skill in the art would not be able to identify the broad claimed soluble antigen recognizing.
Thus, the specification does not provide an adequate written description of the genus of soluble antigen recognizing construct that is required to practice the claimed invention.  The instant disclosure does not adequately describe the scope of the claimed genus, which encompasses a substantial variety of subgenera.  Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,527623. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,527623 are drawn to a single chain TCR comprising: a CDR1.alpha. chain comprising the amino acid sequence of SEQ ID NO: 25, a CDR2.alpha. chain comprising the amino acid sequence of SEQ ID NO: 26; a CDR3.alpha. chain comprising the amino acid sequence of SEQ ID NO: 27, a CDR1.beta. chain comprising the amino acid sequence of SEQ ID NO: 31, a CDR2.beta. chain comprising the amino acid sequence of SEQ ID NO: 32, and a
CDR3.beta. chain comprising the amino acid sequence of SEQ ID NO: 33; wherein
said single chain TCR selectively binds to an epitope consisting of the amino acid sequence of SEQ ID NO: 49, which are identical to the claimed CDRs. 


Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/563,599 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 17/563,599 are drawn to an isolated nucleic acid comprising a nucleic acid sequence encoding (a) a T-cell receptor (TCR) comprising an α isolated chain and a β chain and a CD8 polypeptide comprising an α chain and a β chain, or (b) a TCR comprising an α chain and a β chain and a CD8 polypeptide comprising an α chain without a β chain, wherein the TCR α chain and the TCR β chain are selected from SEQ ID NO: 35 and 36.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/884,804. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 16/884,804 are drawn to a vector comprising a nucleotide sequence S1 encoding a CD8α. polypeptide, a nucleotide sequence S2 encoding a CD8β polypeptide, a nucleotide sequence S3 encoding a T cell receptor (TCR).alpha. polypeptide, and a nucleotide sequence S4 encoding a TCRβ polypeptide, wherein the TCR α chain and the TCR β chain are selected from SEQ ID NO: 33 and 34.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Summary
Claims 1-20 stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK HALVORSON/Primary Examiner, Art Unit 1642